Citation Nr: 9933059	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  94-07 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
lumbosacral strain, currently rated at 10 percent.

2.  Entitlement to an increased rating for lichen nitidus of 
the hands, feet, and penis with tinea versicolor of the chest 
and back, currently rated at 30 percent.

3.  Entitlement to a compensable rating for hemorrhoids.

4.  Entitlement to a compensable rating for traumatic 
degenerative changes of the cervical spine. 

5.  Entitlement to an increased rating for residuals of 
bilateral postoperative chondromalacia of the knees, 
currently rated at 10 percent.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from September 1979 to May 
1990.

This appeal arises from a September 1992 confirmed rating 
decision in which the Department of Veterans Affairs (VA) 
Regional Office (RO) denied entitlement to increased 
evaluations associated with lichen nitidus, low back strain, 
a bilateral knee disorder, traumatic degenerative changes of 
C5-C7, and hemorrhoids.  

The issues of entitlement to increased evaluations for lichen 
nitidus, a bilateral knee disorder, traumatic degenerative 
changes of C5-C7, and hemorrhoids will be addressed in the 
remand portion of this decision.


FINDINGS OF FACT

1.  For the lumbar spine disability, the VA has obtained the 
evidence necessary to equitably dispose of the veteran's 
appeal.

2.  The veteran's lumbosacral strain disability is productive 
of mild progressive arthritic changes with flexion of 45 
degrees, extension to 20 degrees, lateral flexion to 20 
degrees, and rotation to 15 degrees.  

3.  The veteran's disability is productive of moderate 
functional impairment.


CONCLUSION OF LAW

The criteria for entitlement to an increased evaluation to 20 
percent are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5292 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that symptoms associated with his low 
back disability have increased in severity.  As such, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The VA, therefore, has a duty to assist him in 
the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).  Upon review of the medical evidence, 
the Board is satisfied that all necessary evidence has been 
received for an equitable disposition of the appeal and 
adequately developed.  Id. 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment of earning capacity.  
Different diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, although not controlling the primary 
concern in a claim for an increased evaluation for a service-
connected disability is the present level of disability.  See 
generally Powell v. West, 13 Vet. App. 31 (1999); Francisco 
v. Brown, 7 Vet. App. 55 (1994). 

As the veteran's disability involves injury of the lumbar 
spine, the elements to be considered primarily include the 
history of the injury and reduction in the joint's normal 
excursion of movement on different planes.  38 
C.F.R. §§ 4.40,  4.41, 4.45 (1999). Factors such as less 
movement than normal, more movement than normal, weakened 
movement, incoordination, and pain on movement, swelling, or 
instability, must be considered.  38 C.F.R. §§ 4.40, 4.45.  
Painful motion is also a factor of disability.  
38 C.F.R. § 4.40.  Functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, associated with the veteran's 
disability is also for consideration.  38 C.F.R. §§ 4.10, 
4.40, 4.59.

For the lumbar spine, the Rating Schedule provides that 
slight limitation of motion warrants a 10 percent rating, 
moderate limitation of motion warrants a 20 percent rating, 
and severe limitation of motion warrants a 40 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.

Mild intervertebral disc syndrome is rated at 10 percent, 
moderate intervertebral disc syndrome with recurring attacks 
is rated at 20 percent, and severe symptoms with recurring 
attacks and intermittent relief are rated 40 percent.  
Pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief is rated at 
60 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999).

The Rating Schedule also provides that a 40 percent 
evaluation is warranted for severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above-noted manifestations with abnormal mobility 
on forced motion.  A 20 percent evaluation is warranted for 
sacroiliac injury and weakness or lumbosacral strain with 
muscle spasm on extreme forward bending, and unilateral loss 
of lateral spine motion in a standing position.  A 10 percent 
rating is warranted for characteristic pain on motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990); 38 C.F.R. §§ 3.102, 4.3 (1999).

In May 1991, the RO granted service connection for low back 
strain as secondary to an in-service vehicle accident and 
thereafter rated the disability at 10 percent, effective May 
10, 1990.  At that time, the RO reviewed the veteran's 
service medical records and February 1991 VA examination 
report.  On VA examination flexion was to 70 degrees with 
extension to 10 degrees, as well as lateral bending and 
rotation to 10 degrees, bilaterally and respectively.  
Tenderness near the right posterior iliac spine was noted, 
and a report of an x-ray study was essentially normal.  The 
diagnosis was low back strain with cupping of the vertebral 
endplates.   The 10 percent evaluation still remains in 
effect.  

Thereafter, the relevant evidence consists of VA hospital and 
outpatient treatment reports showing that in April 1992 the 
veteran complained of back pain and received outpatient 
treatment.  At that time, objective findings revealed 
paraspasm tenderness and mild lumbosacral tenderness with 
spasm.  Straight leg raisings were negative and deep tendon 
reflexes were positive, bilaterally.  The assessment was 
lumbosacral strain with spasm.  

An October 1993 VA examination report also records the 
veteran's complaints of back pain, soreness, and tenderness.  
He, however, denied having upper or lower extremity 
radiculopathy.  In 1993, clinical evaluation disclosed a 
normal lumbosacral curvature without tenderness.  Tilting of 
the upper torso was at least 30 degrees, bilaterally, with 
rotation to 35 degrees, bilaterally and flexion to 
80 degrees.  The veteran's heel and toe standing was 
satisfactory and reflexes to the knees and ankles were 
intact, equal, and normal at 1+.  There was no sensory 
impairment of the lower extremities or weakness of the knee 
extensors, ankle dorsiflexors, or the great toe dorsiflexors.  
A radiographic report of the lumbar spine revealed 
essentially normal findings.  The diagnostic impression was 
history of lumbosacral discomfort without any history of 
clinical evidence to suggest any lower extremity 
radiculopathy.  

Various medical reports, including reports from Village Oaks 
Medical Center and Nacogdoches Family Medical Center dated 
from July 1994 to May 1996, document complaints of low back 
pain, stiffness, and spasms and show that the veteran 
received treatment.  Included within the reports is a March 
1996 magnetic resonance imaging (MRI) of the lumbar spine 
showing mild disc desiccation of the L4-L5 and facet joint 
arthrosis with mild bilateral foraminal encroachment.  S. A. 
P., M.D., of Crestway Family Medical Clinic, noted the MRI of 
the lumbar spine and recorded a diagnosis of chronic severe 
mid and low back pain.  Also, a May 1996 clinical entry shows 
that on objective evaluation, although point tenderness of 
the right lumbosacral junction was detected, deep tendon 
reflexes were 1+ and heel and toe stepping was negative.  In 
May 1996, the assessment acute lumbosacral pain.  

On VA examination in March 1998, the veteran complained of 
continuous severe lower back pain and numbness of the toes.  
The examiner noted that the veteran's history was presented 
with "significant symptom embellishment and during the 
course of examination, functional overlay [was] manifested 
with inconsistencies on [examination]."  Nevertheless, the 
veteran's precipitating factors were lifting, standing, or 
changing in position.  The veteran also stated that he could 
not sit for prolonged periods of time when he had a 
"flare."  To obtain relief, the veteran used a heating pad 
and felt better on warmer days.  The veteran worked as a 
teacher and had received treatment for severe lower back 
pain.  

On physical examination the veteran had ambulated with a 
shuffling somewhat astasia type gait pattern.  He could stand 
up on his toes and walk on his heels, but while performing 
toe gait, he complained of a pulling pain of the lower back.  
It was also noted that although the veteran moved around very 
quickly, he grabbed his lower back and complained of pain 
with tenderness of the lower back and discomfort from T-8 to 
the buttocks and abdominal area.  Although range of motion 
was difficult to assess, forward flexion was to 45 degrees 
with extension to 20 degrees, lateral bending to 20 degrees 
bilaterally and rotation to 15 degrees bilaterally.  Numerous 
focal complaints of pain along with pain with light touch of 
the paraspinal muscles were noted.  However, no evidence of 
significant spasm was detected.  Examination showed hamstring 
tightness with complaints of lower back pain on straight leg 
raising, bilaterally.  Pain was elicited at about 60 degrees 
of the left and was a little more severe ranging from 55 to 
60 degrees.  There was no evidence of neurologic dysfunction.  
The veteran had brisk deep tendon reflexes.  No hypesthesia 
and normal motor strength were also noted.  X-rays revealed 
degenerative disc disease with facet arthropathy at L4-5.  
The diagnoses were mild lumbar strain, degenerative disc 
disease of the lumbar spine at L4-5 with facet arthropathy, 
and no evidence of radiculopathy.  

After examination, the examiner wrote that it was likely that 
the veteran's lower back strain which occurred in 1980 was 
responsible for the relatively mild progression of arthritic 
changes of the lower spine, as exhibited on x-rays.  The 
veteran's examination was characterized by several 
inconsistencies which should not affect the decision about 
progression.  Nonetheless, evidence of severe lower back pain 
was not demonstrated objectively.  It was only vocalized by 
the veteran.  There was no significant muscle wasting or 
evidence of disuse.  The examiner added that the veteran's 
progressive degenerative arthritis is related to the service-
connected lower back injury but it did not have any 
significantly severe presentation presently.  

Careful weighing and reviewing of the pertinent evidence of 
record shows that the veteran's disability picture more 
nearly approximates the criteria required for a rating to 20 
percent.  Thus, entitlement to an increased evaluation to 20 
percent is warranted.  Although range of motion was difficult 
to assess, forward flexion was to 45 degrees with extension 
to 20 degrees, lateral bending to 20 degrees bilaterally and 
rotation to 15 degrees bilaterally.  Pain of movement was 
elicited as well.  As such, the Board finds that in 
accordance with Diagnostic Code 5292 limitation of motion of 
the lumbar spine is moderate and an increased rating to 20 
percent is warranted.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Code 5292.

The Board, however, notes that entitlement to an increased 
evaluation in excess of 20 percent is not warranted.  As 
noted above, evidence of severe limitation of motion is not 
present.  On recent examination, the examiner stated that 
evidence of severe lower back pain was not objectively 
demonstrated.  Id.  Additionally, Diagnostic Code 5295 
provides that a 40 percent evaluation is warranted for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritis changes, or narrowing or 
irregularity of the joint space, or some of the above-noted 
manifestations with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.  In this case, the 
evidence does not show findings of severe lumbosacral strain 
with listing of the whole spine to the opposite side or 
marked limitation of motion.  On recent examination, symptoms 
attributable to the veteran's lumbar strain were 
characterized as mild and although findings showed evidence 
of increased limitation of motion, they did not show that the 
veteran's disability was productive of severe impairment or 
loss of lateral motion.  Lateral flexion was to 20 degrees, 
bilaterally.  The medical evidence also fails to suggest any 
evidence of gross deformities.  Considering the foregoing, 
the veteran's disability picture does not more nearly 
approximate the criteria required for a rating in excess of 
20 percent under Diagnostic Code 5295.

Additionally, Diagnostic Code 5293 has been considered.  
However, the clinical data of record fails to show that the 
veteran's disability picture more nearly approximates the 
criteria required for an increased rating in excess of 
20 percent.  Although evidence of degenerative disc disease 
of the lumbar spine at L4-5 with facet arthropathy is 
present, the medical evidence of record is completely devoid 
of any data showing that the veteran has severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief or pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  Again, the record shows that the veteran has moderate 
limitation of motion without evidence of neurologic 
dysfunction.  From 1993 to 1996, the veteran's heel and toe 
standing was satisfactory and reflexes of the knees and ankle 
were intact, equal and normal at 1+.  Further, recent 
evaluation revealed that the veteran had brisk deep tendon 
reflexes, no hypesthesia, and normal motor strength.  As 
such, entitlement to an increased evaluation in excess of 
20 percent in this regard is not warranted.  
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5293.

As discussed above, the evidence shows that the veteran's 
disability warrants a 20 percent evaluation pursuant to 
Diagnostic Code 5292.  Because that rating provision is 
predicated on a loss of range of and limitation of motion, 
38 C.F.R. §§ 4.40 and 4.45 are applicable in this case.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this regard, the 
Board acknowledges the veteran's complaints of and positive 
findings of back pain, tenderness, and soreness with 
discomfort.  In this case, however, even though there are 
positive findings of pain and discomfort on movement and 
limitation of motion, the record fails to show that an 
additional increase in excess of 20 percent evaluation is 
warranted.  As indicated above, the veteran's disability 
picture more nearly approximates the criteria required for a 
20 percent evaluation.  The veteran's disability is 
productive of moderate limitation of motion with pain and 
discomfort.  It, however, is not productive of severe 
limitation of motion or listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, or 
severe loss of lateral motion.  The evidence also does not 
demonstrate that the veteran experiences severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  Further there is no evidence of 
neurological dysfunction or significant muscle wasting or 
evidence of disuse.  Motor strength is normal, too.  Thus, 
entitlement to an increased evaluation in excess of 20 
percent is not warranted.  Section 4.40 does not provide for 
a separate rating for pain; instead, it provides for an 
additional rating in conjunction with applicable rating 
criteria.  Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); 
O.G.C. Prec. 9-98 (August 14, 1998).  As shown above, an 
additional rating based on the veteran's functional loss, due 
to pain and discomfort is not warranted.  See DeLuca, 
8 Vet. App. 202; 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

The provisions of 38 C.F.R. § 3.321 (1999) have also been 
considered.  In an exceptional case, where the schedular 
evaluations are found to be inadequate, the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
upon field station submission, is authorized to approve an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability.  38 C.F.R. § 3.321(b)(1).  However, as 
in this case, the Board is not required to discuss the 
possible application of 38 C.F.R. § 3.321(b)(1) when there is 
no evidence of an exceptional disability picture.  Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  Here, there is no 
evidence of frequent hospitalization or marked interference 
with employment that is exceptional so as to preclude the use 
of the regular rating criteria.  The record shows that the 
veteran works as a teacher and is silent with respect to any 
evidence showing that the veteran's disability causes marked 
interference with employment.  Further, as discussed above, 
the veteran's disability picture comports with the currently 
assigned 20 percent schedular rating.  Therefore, an 
increased evaluation on an extra-schedular basis is not 
warranted.  See Floyd v. Brown, 9 Vet. App. 88 (1996).


ORDER

Entitlement to an increased evaluation to 20 percent for 
residuals of a lumbosacral strain is granted, subject to the 
regulations pertinent to the disbursement of monetary funds.


REMAND

The veteran also seeks entitlement to increased evaluations 
for lichen nitidus, a bilateral knee disorder, traumatic 
degenerative changes of C5-C7, and hemorrhoids.  Because the 
veteran avers that his service-connected disabilities have 
each increased in severity, the Board finds that his claims 
are well grounded.  Proscelle, supra.  Thus, the VA has a 
duty to assist.  38 U.S.C.A. § 5107.

Regarding the lichen nitidus and hemorrhoids disabilities, 
review of the record shows that the veteran's last 
examination for compensation was conducted in July 1995 and 
with respect to the bilateral knee and cervical spine 
disabilities, the record shows that his last VA examination 
was accomplished in October 1993.  Although the veteran has 
submitted additional medical reports showing that he still 
receives treatment for the foregoing disabilities, the Board 
finds that contemporaneous examinations for the foregoing 
disabilities are needed.  See Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter referred to as the Court) has held that 
the statutory duty to assist specifically includes the 
conduct of a thorough and contemporaneous medical 
examination, so that the evaluation of the claimed disability 
will be a fully informed one.  If an examination report does 
not contain sufficient detail, it is incumbent upon the VA to 
return the report as inadequate for evaluation purposes.  
Green v. Derwinski, 1 Vet. App. 121 (1991).

In order to fully assist the veteran in the development of 
his case and extend to the veteran every equitable 
consideration, this case is REMANDED for the following:

1.  The veteran should be asked to 
identify any physicians and medical 
facilities from which he has been treated 
or evaluated for any of his claimed 
disabilities, including treatment reports 
from the Northeast Medical Plaza; VA 
Medical Center; S. A. P., M.D.; R. E. W., 
M.D.; R. G., M.D.; Village Oaks Medical 
Center; Nacogdoches Family Medical 
Clinic; etc.  After any further necessary 
information and authorization are 
obtained from the veteran, the RO should 
obtain copies of pertinent medical 
records, VA or private.  Any records 
obtained should be incorporated into the 
claims folder.

2.  Regarding the bilateral 
chondromalacia of the knees and cervical 
spine disabilities, the RO should 
schedule the appropriate examination(s), 
e.g., orthopedic and/or neurological, to 
determine the severity of those 
disabilities.  All indicated studies 
should be conducted.  The examination 
reports should include a full description 
of the veteran's symptoms, clinical 
findings, and associated functional 
impairment.  All findings should be 
recorded in detail, including range of 
motion results and normal ranges of 
motion for that joint.  In a 
comprehensive report and after review of 
the veteran's history, complaints, and 
pertinent data from the claims folder.  
The examiner should specifically comment 
on the presence or absence of pain, 
discomfort, and numbness.  The examiner 
should also describe any functional loss 
or impairment the veteran may experience 
as a result of pain, numbness, weakness, 
fatigability, or incoordination.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59.  Any 
opinion expressed must be accompanied by 
a complete rationale.

3.  Regarding the veteran's hemorrhoids 
and lichen nitidus with tinea versicolor, 
the RO should schedule the veteran for 
the appropriate examination(s), e.g., 
dermatology and rectal examinations, to 
ascertain the degree of severity 
associated with these disabilities.  Any 
indicated testing should be conducted, an 
interpreted report of which should be 
included with the examination report.  

(a)  For the hemorrhoids, the examiner 
should comment on whether the disability 
is productive of mild or moderate 
hemorrhoids; large or thrombotic, 
irreducible, hemorrhoids with excessive 
redundant tissue, evidencing frequent 
recurrences; or persistent bleeding and 
with secondary anemia or with fissures.  
38 C.F.R. § 4.114, Diagnostic Code 7336. 

(b)  For the lichen nitidus with tinea 
versicolor, the examiner should comment 
on the frequency, duration and severity 
of any exfoliation, exudation or itching, 
edema, pain, ulceration and/or eczema.  
See 38 C.F.R. § 4.118, Diagnostic Code 
7806.

Copies of the veteran's claims folder 
should be provided to every examiner for 
review prior to any examination.

4.  Thereafter the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  The RO should then review the 
veteran's claims in accordance with the 
provisions of 38 C.F.R. Parts 3 and 4 
(1999).  All pertinent law, regulations, 
and Court decisions should be considered.  
The RO should also consider and document 
whether the provisions of 
38 C.F.R. §§ 3.321(b)(1) (1999) are for 
application.  If the veteran's claim 
remains in a denied status, he and his 
representative should be provided with a 
supplemental statement of the case, which 
includes all pertinent law and 
regulations, and a full discussion of 
action taken.  The applicable response 
time should be allowed.  

The case should then be returned to the Board, if in order, 
after compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals







